4>W -/5"
                                  ELECTRONIC RECORD




COA # 14-06-00088-CR                                OFFENSE: Murder


STYLE: Jason Earl WooleyvThe State of Texas          COUNTY: Harris

                                                                       th
COA DISPOSITION: Affirmed     .                     TRIAL COURT: 176"' District Court


DATE: October 22. 2009    Publish: No                TC CASE #:997,161




                                  IN THE COURT OF CRIMINAL APPEALS




STYLE: Jason Earl Woolev v The State of Texas

CCA#


        PKO SE
FOR DISCRETIONARY REVIEW IN CCA IS:
                                      Petition    CCA Disposition:
                                                  DATE:
                                                                            6«M-/5*
                                                  JUDGE:

DATE:      J/loy/jQt?                             SIGNED:                      PC:

JUDGE:      fUj CWU44—                            PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                          FOR REHEARING IN CCA IS:


                                                       JUDGE:


                                                                              ELECTRONIC RECORD